Citation Nr: 0629766	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-25 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
March 1993.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in which the RO denied 
the veteran's service-connection claim for hypertension.

The veteran failed to appear for his scheduled June 2006 
Board hearing in Washington, DC.  The Board finds that he has 
waived his request for hearing.

The veteran submitted additional evidence without a waiver of 
RO consideration, after the case was certified to the Board.  
In light of the favorable decision below, given that the 
veteran is not prejudiced, the Board will address the issue 
on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the medical evidence indicates that 
it is at least as likely as not that the veteran's 
hypertension is related to service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for hypertension are met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claim on appeal has 
been accomplished.  

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for hypertension are met.

The service medical records show elevated blood pressure 
readings on several occasions.  The service medical records 
are negative for a diagnosis of hypertension.

In a June 2004 private medical nexus opinion, R.K., M.D., 
reported that the veteran's blood pressure readings were 
reviewed dating back to 1988 while the veteran was in 
service.  Dr. K. opined that these results were quite 
consistent with a diagnosis of hypertension.  Dr. K. further 
opined that the veteran likely had this for several years.  

In July 2006, A.M.G., M.D., a private physician, provided a 
medial nexus opinion which was submitted on the 
representative's letterhead.  Based on a review of the claims 
file, Dr. G. opined that the medical evidence of record 
revealed many blood pressure readings that were in the pre-
hypertensive range and several that were in the hypertensive 
range while he was in service.  Despite the fact that there 
were normotensive blood pressure readings interspersed with 
the pre-hypertensive and hypertensive readings, they would 
not preclude the presence of excess risk of developing 
hypertension.  Dr. G. opined that she believed that the 
earlier blood pressure evaluations could be considered a 
precursor of this current diagnosis of hypertension.  
Therefore, she concurred with Dr. K. (noted previously) that 
it was at least as likely as not that the blood pressure 
evaluations (pre-hypertensive and hypertensive ranges) that 
occurred during service were indicators of his current 
diagnosis of hypertension.  The Board notes that this 
evidence was filed without a waiver of RO consideration, but 
in light of the outcome, the veteran is not prejudiced.    

The Board has considered the December 2003 VA hypertension 
examination with a February 2004 addendum and the March 2005 
VA hypertension examination, in which no nexus opinion was 
provided.

Nevertheless, after careful consideration of all procurable 
and assembled data, when a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for hypertension are met.


ORDER

Service connection for hypertension is granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


